DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending.  
Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites the limitation “the symbol array based on an RNG outcome” in line 4.  The Examiner suggest that the limitation “an RNG outcome” be amended to “a random number generator (RNG) outcome” to maintain consistency throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as: “a spot prize awardable to a player” – certain method of organizing human activity; “a symbol array be to selected such that the symbol array and the prize indicia move relative to each other” – certain method of organizing human activity and mental processes; “select at least one spot prize corresponding to at least one prize indicium;” – certain method of organizing human activity and/or mental processes; “determine at least one prize symbol to be added to the symbol array, corresponding to the respective selected at least one spot prize, and allocate a Wild function to the at least one certain method of organizing human activity; “present the spot prize corresponding to the at least one added prize symbol”- certain method of organizing human activity; “determine the symbol array corresponds to a winning outcome” –certain method of organizing human activity and/or mental processes; and “present a winning outcome prize” – certain method of organizing human activity.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A, prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “cause prize indicia to be displayed in a prize indicia display area, each prize indicium corresponding to” and “cause a symbol array to be displayed” do not integrate the claim into a practical application because they recite extra-solution activity and highly-generalized computing functions to implement the abstract idea by invoking a general purpose computer (see MPEP 2106.05(f) and (g)).   Moreover, the remaining elements such as “a game controller that includes at least one processor and at least one memory device, wherein: the at least one processor and the at least one memory device, are operably connected; and the at least one memory device stores computer-readable instructions for control the at least one process to:” amounts to mere instructions to implement the abstract idea by invoking a general purpose computer and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not integrate the abstract idea into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a game controller that includes at least one processor and at least one memory device, wherein the at least one processor and the at least one are operably connected; and the at least one memory device stores computer-readable instructions for controlling the at least one processor” are well-known, routine, and see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individual or as a collective whole, are not sufficient to supply an inventive concept.  Therefore, when analyzed with the additional elements as reciting an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-10, 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Aoki et al. (US 2013/0095905 A1).
Regarding claim 1, Aoki disclose a gaming system comprising: a game controller that includes at least one processor and at least one memory device (see Aoki, CPU 42 and System Memory 44 of Fig. 2, 0037-0038), wherein: the at least one processor and the at least one memory device, are operably connected (see Aoki, Fig. 2, 0037-0038); and the at least one memory device stores computer-readable instructions for controlling the at least one processor to (see Aoki, 0038-0039):
cause prize indicia to be displayed in a prize indicia display area, each prize indicium corresponding a spot prize awardable to a player (see Aoki, 0065, 0071-0072, 0074,  wherein the one or more modifiers are prize indicium and corresponding to a spot prize (e.g., a Wild, expanding, multiplier, credit value, sticky symbol, progressive jackpots);
cause a symbol array to be selected and display such that the symbol array and the prize indicia move relative to each other (see Aoki, Fig. 5-8, 0067-0073, wherein the array 532 and modifier symbols 566 are moved relative to each other such as the array being moved from a first position to a second position);
select at least one spot prize corresponding to at least one prize indicium (see Aoki, 0070-0074, wherein the collected one modifier corresponds to a wild type prize, numerical multiplier, supplemental credit value);
determine at least one prize symbol to be added to the symbol array (see Aoki, Fig. 5-8, 0070-0074, wherein modifier is added collected to the symbol array for evaluation), corresponding to the respective selected at least one spot prize, and allocate a Wild function to the at least one determined prize symbol (see Aoki, 0065, 0071-0072, wherein the modifiers add Wild symbols to the symbol array to be evaluated for a winning outcome);
present the spot prize corresponding to the at least one added prize symbol (see Aoki, Fig. 5-7, 0071-0073, wherein the spot prize is an added Wild symbol);
determine the symbol array corresponds to a winning outcome (see Aoki, 0072-0073); and
present a winning outcome prize (see Aoki, 0062, 0078, wherein the wager-game prize is conferred upon the player and presented on a win meter).
Regarding claim 2, Aoki discloses the gaming system wherein the at least one memory device stores computer-readable instructions for controlling the at least one processor to: select a plurality of spot prizes (see Aoki, 0065, wherein one or more modifiers are selected and dispersed throughout the display); cause a plurality of symbols to be moved to the symbol array and allocate a Wild function to each prize symbol moved to the symbol array (see Aoki, 0067, wherein the one or more modifier symbols are moved to the symbol array when collected by array), wherein the plurality of moved prize symbols corresponds to see Aoki, Fig. 5-8, 0067-0068, wherein the Wild symbols are moved spot prizes that correspond to the respective plurality of spot prizes); and provide a plurality of spot prizes corresponding to the plurality of moved prize symbols (see Aoki, Fig. 5-8, wherein the moved spot symbols represented a plurality of spot prizes such as a Wild symbol, a multiplier, and/or added value).
Regarding claim 3, Aoki discloses the gaming system, wherein a location of the prize indicia is determined at least in part by a value returned from a random number generator (RNG) (see Aoki, 0040, 0046, 0049, 0065, 0085, wherein the determined outcome by the RNG is used to determine an outcome of the game sequence (e.g., the appearance and location of one or more modifier).
Regarding claim 5, Aoki discloses the gaming system, wherein the at least one memory device stores computer-readable instructions for controlling the at least one processor to determine the at least one prize symbol to be added to the symbol array based on an RNG outcome (see Aoki, 0061, 0073-0074, wherein the display of the at least one or more modifiers in the game sequence are based on the RNG outcome for a selected wagering-game outcome).
Regarding claim 6, Aoki discloses the gaming system, wherein the prize indicia are configured such that the appearance of the prize indicia communicates relative values of the prize indicia (see Aoki, 0065, 0071, wherein the prize indicia communicates the prize as a Wild, multiplier, and/or supplemental credit value).
Regarding claim 9, Aoki discloses the gaming system, wherein the symbol array and the prize indicia are caused to move relative to each other by moving the symbol array (see Aoki, 0067, wherein the array is moved from a first position to a second position relative to the modifier symbols to be collected, achieve, or activated by the array).
Regarding claim 10, Aoki discloses the gaming system, wherein the prize indicia is displayed at a defined location (see Aoki, Figs 5-8, 0065, 0066, wherein the defined location is one or more branches on the display
Regarding claim 14, Aoki discloses the gaming system, wherein the at least one spot prize corresponds to a jackpot amount (see Aoki, 0063-0064, 0072, wherein one or more modifiers may include progressive-jackpot symbols associated with one or more progressive-jackpots).
Regarding claim 15, Aoki discloses the gaming system, wherein the jackpot amount is a progressive jackpot amount (see Aoki, 0064, wherein each of the one or more of the progressive jackpots has a progressive jackpot amount).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0095905 A1).
Regarding claim 11, Aoki discloses the gaming system wherein the prize indicia are represented in at least one embodiment presenting the prize indicia as growing on branches at different locations throughout the display screen (see Aoki, 0065).  Aoki does not explicitly teach the prize indicia represented as a pile of prize indicia.  However, the differences between the claimed invention and the prior art appear to be a matter of DESIGN CHOICE.  The Examiner has reviewed the Specification and has found no reasons as to why representing the prize indicia as a pile of prize indicia provides any improved results in representing prize indicia.  Thus, such a manipulation would be obvious to one of ordinary skill in the art as a matter of DESIGN CHOICE.  Further, it appears that at the very least such limitations would be obvious to try. 
Regarding claim 17, Aoki discloses the gaming system, wherein the at least one memory device stores computer-readable instructions for controlling the at least one processor to: display a representation indicative of grabbing the symbol array to collect at least one prize indicium from the prize indicia display area (see Aoki, 0067-0069, wherein a pair of flying monkeys grab the array and move the symbol array to a new position), wherein the representation indicative of grabbing the symbol array includes displaying a character that grabs the symbol array to move the at least one prize indicium into the symbol array (see Aoki, 0067-0069, wherein the grabbing of the symbol array and moving the position collects the one or more modifiers in the prize indicia display area).  Although, Aoki discloses a character to grab the symbol array and prize indicium as stationary and/or non-stationary (see Aoki, 0066) it is silent as to the character grabs at least one prize indicium and moves the at least one prize indicium to the symbol array.  
However, the differences between the claimed subject matter and the prior art appear to be a matter of DESIGN CHOICE.  The Examiner has reviewed the Specification and has found no reasons as to why moving the characters moving the prize indicia into the symbol array as opposed to the characters moving the symbol array to the prize indicia provides any improved results in see MPEP 2143 I(E)).  
Regarding claim 18, Aoki discloses the gaming system, wherein the at least one memory device stores computer-readable instructions for controlling the at least one processor to: display a representation indicative of grabbing the symbol array to collect at least one prize indicium from the prize indicia display area (see Aoki, 0067-0069, wherein symbol array is grabbed by soaring monkeys or flung around the display screen to collect modifiers), wherein the representation indicative of grabbing the symbol array includes displaying the symbol area such that the symbol display area flies so that the modifier lands on a symbol position on the symbol array (see Aoki, 0067-0070).  Although, Aoki discloses flying the symbol area to the symbol modifier and prize indicium as stationary and/or non-stationary (see Aoki, 0066) it is silent as to the grabbing at least one prize indicium includes displaying at least one prize indicium such that the at least one prize indicium flies from the prize indicia display area and lands on a symbol position on the symbol array.  However, the differences between the claimed subject matter and the prior art appear to be a matter of DESIGN CHOICE.  The Examiner has reviewed the Specification and has found no reasons as to why display at least one prize indicium such that the at least one prize indicium flies from the prize indicia display area and lands on a symbol position on the area as opposed to the characters soaring to move the symbol array and/or flinging the symbol array to the prize indicia provides any improved results in presenting the modified game outcome.  Thus, such a manipulation would be obvious to one of ordinary skill in the art as a matter of DESIGN CHOICE.  Further, it appears that at the very least such limitations would be obvious to try (see MPEP 2143 I(E).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0095905 A1) as applied to claim 3 above in view of Schmidt et al. (US 2018/0025585 A1).
Regarding claim 4, Aoki discloses the gaming system as claimed 3.  Although, Aoki discloses an RNG generates winning outcomes it is silent with respect to the value returned from the RNG is mapped to a particular position.
Schmidt teach a gaming system wherein the particular symbols and arrangements of symbols are mapped to a particular position in accordance with an RNG outcome (see Schmidt, 0078-0079, wherein the map to the particular position is identified by the row and column in where it will appear in the symbol array).  One would have been motivated to incorporate the teachings of Schmidt to use known techniques of RNG values to yield the predictable result of randomly determining a generated symbol in a game.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the instant application wherein the value returned from the RNG is mapped to a particular position.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0095905 A1) as applied to claim 1 above in view of Baerlocher et al. (US 2011/0111826 A1).
Regarding claim 7, Aoki discloses a gaming system, wherein the prize indicia are configured such that the appearance of the prize indicia communicates relative values of the prize indicia (see Aoki, 0071), but is silent as to representing prize indicia of the same prize value in the same color and representative prize indicia of prize values with different colors.
Baerlocher teach a gaming system in which the prize indicia (e.g., symbols) communicate relative values of the prize indicia by representing prize indicia of the same prize value in the same see Fig. 6A-C, wherein the color (red vs blue) represent prize indicia of the same prize value and communicates a relative value of the prize for a red to be higher than a blue (see Baerlocher, Fig. 6(A-C)).  Moreover, the different colors of the prize indicia represent different prize values with different colors (see Baerlocher, Fig. 6(A-C), wherein the red-7 corresponds to an award value of 50 and the blue-7 corresponds to an award value of 40).  One would have been motivated to incorporate the teachings of Baerlocher’s symbol structure to use known techniques with similar devices to yield the predictable result of increasing player enjoyment and improve communication of game events to the player.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the instant application wherein the prize indicia are configured such that the appearance of the prize indicia communicates relative values of the prize indicia by representing prize indicia of the same prize value in the same color and representing prize indicia of different prize values with different colors.

Claims 8 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0095905 A1) as applied to claim 1 above in view of Pacey et al. (US 2013/0155742 A1).
Regarding claim 8, Aoki disclose the gaming system as claimed in claim 1, wherein the symbol array and the prize indicia are caused to move relative to each other (see Aoki, 0065, 0067-0071).  However, Aoki does not explicitly teach the symbol array and the prize indicia move relative to each other by moving the prize indicia.
Pacey teach a gaming system wherein the symbol array and the prize indicia move relative to each other by moving the prize indicia (see Pacey, 0053-0055, wherein the 3D object is the prize indicia that moves towards the symbol array).  One would have been motivated to incorporate the teachings of Pacey to yield the predictable result of enhancing excitement and entertainment value of electronic wagering games (see Pacey, 0005).  Therefore it would have been obvious to one of ordinary skill in 
Regarding claim 12, Aoki disclose the gaming system as claimed in claim 1, wherein the symbol array and the prize indicia are caused to move relative to each other (see Aoki, 0065, 0067-0071).  However, Aoki does not explicitly teach the symbol array and the prize indicia move relative to each other by both moving the prize indicia and the symbol array.
Pacey teach a gaming system wherein the symbol array and the prize indicia move relative to each other by moving the prize indicia and the symbol array (see Pacey, Figs. 3-7, 0053-0055, wherein the 3D object and the symbol array both move toward each other).  One would have been motivated to incorporate the teachings of Pacey to yield the predictable result of enhancing excitement and entertainment value of electronic wagering games (see Pacey, 0005).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the instant application wherein the symbol array and the prize indicia move relative to each other by moving both the prize indicia and the symbol array.
Regarding claim 13, the combination of Aoki and Pacey teach the gaming system as claimed in claim 12.  Pacey further teach wherein the direction, velocity and/or acceleration of one or more of the 3D objects or symbol array may be varied (see Pacey, 0054-0056).  Stated differently, Pacey teach wherein the movement of the symbol array is caused to move slower than the prize indicia (see Pacey, wherein the 3D object that carries one or more bonus symbols flies to simulate a comet that collides with one or more catching symbols on the array).  One would have been motivated to incorporate the teachings of Pacey to yield the predictable result of enhancing excitement and entertainment value of electronic wagering games (see Pacey, 0005. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0095905 A1) as applied to claim 1 above, in view of Thomas et al. (US 2011/0003636 A1).
Regarding claim 16, Aoki discloses the gaming system as claimed in claim 1.  Aoki further discloses a plurality of jackpots (see Aoki, 0064), but does not explicitly teach a plurality of jackpot amounts are provided, the plurality of jackpot amounts having different sizes.
Thomas teach a game system comprising a plurality of jackpots, wherein a plurality of jackpot amounts are provided, the plurality of jackpot amounts having different sizes (see Thomas, Figs. 1, 4-5, 0050-0051).  One would have been motivated to incorporate the teachings of Thomas jackpot system to yield the predictable result of increasing player excitement and feel to win a jackpot more frequently and in different formats (see Thomas, 0007).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the instant application wherein a plurality of jackpot amounts are provided, the plurality of jackpot amounts having different sizes.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al as applied to claim 1 above in view of Cormack (US 2019/0130704 A1).
Regarding claim 19, Aoki discloses the gaming system as recited in claim 1.  Aoki further discloses adding prize indicium which indicate a supplemental credit value and symbols to indicate a credit or non-negative outcome in a game outcome (see Aoki, Fig. 4-5, 0054, 0071),  but does not explicitly teach the at least one prize indicium includes text indicative of an amount of credits associated with the prize indicium.
Cormack teach a symbol display that a plurality of prize indicium symbols appearing in game outcome (see Fig. 12-13, 0143-0144).  Specifically, Cormack teach a plurality of prize indicium symbols which include text indicative of an amount of credits associated with the prize indicium (see Cormack, Fig. 13, 0143-0144, prize symbols with text indicating a credit amount of 100, 500, 1000 credits).  One would have been motivated to incorporate the teachings of Cormark’s prize indicium symbols to use known techniques with similar devices to yield the predictable result to clearly communicate prize and award information.  Therefore it would have been obvious to one of ordinary skill at the time of filing of the instant application wherein the at least one prize indicium includes text indicative of an amount of credits associated with the prize indicium.
Regarding claim 20, the combination of Aoki and Cormack further teach wherein the amount of credits associated with the prize indicium is included in the prize symbol when the prize symbol is added to the symbol array (see Aoki, 0071; Cormack – Fig. 13, 0144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715